REQUESTED BY: John B. Greenholtz, Chairman, Nebraska State Board of Parole.
May the Board of Parole grant paroles to prisoners of municipal or county criminal detention facilities?
No.
You have inquired whether the Board of Parole may grant paroles to prisoners housed in municipal or county criminal detention facilities. In our opinion they may not.
Neb.Rev.Stat. § 83-192 (Reissue 1981) places the following duties upon the Board of Parole:
   (1) Determine the time of release on parole of committed offenders eligible for such release;
. . . .
   (9) Review the record of every committed offender, whether or not eligible for parole, not less than once each year.
The Legislature has specifically limited the class of persons eligible for parole consideration and release to `committed offenders.'
Neb.Rev.Stat. § 83-170 (Reissue 1981) defines `committed offenders' as follows:
   (2) Committed offender shall mean any person who, under any provision of law, is sentenced or committed to a facility operated by the Department of Correctional Services or is sentenced or committed to the department, other than a person adjudged delinquent or in need of special supervision by a juvenile court.
Thus, the Board of Parole may only grant paroles to prisoners properly committed to the custody of the Department of Correctional Services. Prisoners committed by the courts of this state to municipal or county criminal detention facilities may not be reviewed or paroled by the Board of Parole under the present statutory scheme.
Very truly yours, PAUL L. DOUGLAS Attorney General J. Kirk Brown Assistant Attorney General